COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                           ORDER

Appellate case name:           Derrick Jabaz Anderson v. State of Texas

Appellate case number:         01-11-01010-CR, 01-11-01011-CR, 01-11-01012-CR

Trial court case number:       1285911, 1285912, 1285913

Trial court:                   185th District Court of Harris County

        In his brief, appellant Derrick Jabaz Anderson challenges the sufficiency of the
evidence to support the trial court’s assessment of court costs in the amount of $234 in
each of his cases, when no bill of costs appears in the record. “A court of appeals must
not affirm or reverse a judgment or dismiss an appeal for formal defects or irregularities
in appellate procedure without allowing a reasonable time to correct or amend the defects
or irregularities.” TEX. R. APP. P. 44.3.

        Pursuant to Texas Rules of Appellate Procedure 34.5(c) and 44.3, the trial court
clerk is ordered to prepare, certify, and file a supplemental record containing a bill of
costs. If no bill of costs currently exists, the trial court clerk or an officer of the court is
ordered to prepare a bill of costs for inclusion in the supplemental record. See TEX.
CODE CRIM. PROC. ANN. art. 103.006 (West 2001) (“If a criminal action or
proceeding . . . is appealed, an officer of the court shall certify and sign a bill of costs
stating the costs that have accrued and send the bill of costs to the court to which the
action . . . is . . . appealed.”).

        The supplemental clerk’s record shall be filed in the First Court of Appeals no
later than March 20, 2013.


Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually




Date: February 27, 2013